DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 2/7/2022 and is a response to said Amendment. The office action below introduces a new grounds of rejection under 35 USC 101 which is not in response to applicant’s amendment and therefore the office action is made non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels.
	The limitation of “receiving, via the interface system, user input for initiation of an instance of a wagering game, the wagering game comprising a slot game; determining a game outcome and corresponding display symbols for the instance of the wagering game, wherein determining the game outcome involves: determining whether a game outcome presentation will involve displaying a prize-on frame in one or more predetermined display symbol locations; and determining a game outcome award; controlling the display system to display the game outcome, wherein displaying the game outcome involves: displaying the display symbols at a plurality of display symbol locations on a display device of the display system, wherein the plurality of display symbol locations are arranged in a plurality of display symbol rows and display symbol columns; and for game instances in which it is determined that the game outcome presentation will involve displaying a prize-on frame in one or more predetermined display symbol locations, displaying the prize-on frame around one or more of the display symbols in the one or more predetermined display symbol locations; and controlling the display system to present award effects corresponding to a game outcome award determination, wherein if the control system determined that no prize-on frame would be presented for an instance of the wagering game immediately prior to a current instance of the wagering game and the control system determines that a prize-on frame will be displayed during the current instance of the wagering game, the control system Attorney Docket No.: ARISPO46US/P06148USP1U1 2Application No.: 16/805,575is configured to determine that the prize-on frame can only be displayed in a predetermined initial display symbol location”, is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of listed above are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming device, a display system, an interface system, and a control system for a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-4, 6-20 are not patent eligible.
	Claim 2-4, 6-20 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	
Response to Arguments

Applicant’s arguments, see pages 7-8, filed 2/7/2022, with respect to Claims 1-10 and 12-20 have been fully considered and are persuasive.  The rejection of Claims 1-10 and 12-20 has been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715